DETAILED ACTION
This action is responsive to the communication dated 11/18/2022.  
No claims amended.  
Claims 1-6 are currently presented for examination.


Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 

Response to Arguments
1. The Applicant states that Bello does not teach mitigating flow instabilities and that Bello only teaches real-time estimation of production performance and that Ella does not teach a parametric study and that Vinegar_2002 does not resolve these issues. In particular the Applicant states that “Vinegar_2002 does not disclose any technique relating to such a parametric study generally” and that Notably, the parametric study recited in the claims are performed using a calibrated model and that this is evidence that the sensitivity analysis described by Vinegar_2002 is not equivalent to the parametric study recited in the claims.


The Applicant’s arguments have been considered, but they are not persuasive.

First, The Examiner notes that Belo teaches more than merely real-time estimation of production performance. In particular; Belo explicitly teaches to “mitigate water/gas breakthrough” based on monitoring well rates using transient detection based on pattern recognition. See, for example, par 33. Therefore; it is clear that Belo, contrary to the argument, does teach mitigating flow instabilities because water/gas breakthrough results in well rate instabilities.

Second, the Examiner notes that there is no requirement to “generally” teach performing a parametric study because an example provided in the prior art of performing a particular parametric study (i.e. species) makes the generalized parametric study (i.e. genus) obvious.

Third, the Office action dated 10/17/2022; stated the following:

“... Bello discloses the invention substantially as claimed, including a method for real-time monitoring of well performance. Field data is received from sensors in the well, and production performance properties of the well are determined by applying the field data to a two- or three- dimensional numerical transient thermal multiphase reservoir flow model, which is continually calibrated and updated (Bello, Abstract) ...”

“... Though Bello notes that the calibrated numerical model may be used for monitoring of wells as well as forecasting production parameters of these wells (see paragraphs [0084] and [0089]) and further teaches outputting results of this forecasting to a user (see paragraphs [0020] and [0101] - [0102]), it does not explicitly disclose that this displayed data includes particular operating conditions to change, nor does it disclose the performance of a parametric study to derive such specific operating conditions...”

“... However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose the generation of a surrogate model based on the parametric study or the use of this surrogate model in determining flow type and improved operating parameters.  But Vinegar_2002 from the same or similar field of endeavor does disclose these limitations...”

Therefore; the Office action indicated that Belo discloses the invention substantially as claimed; but does not explicitly teach the performance of a parametric study to derive advisory feedback but Ella does provide advisory feedback; however, the combination of Bello and Ella does not disclose the generation of a surrogate model based on the parametric study or the use of this surrogate model in determining flow type and improved operating parameters for advisory feedback. Vinegar_2002; however, does disclose performing a parametric study and a surrogate model.

In order to clarify the above statements from the Office action dated 10/17/2022; the Examiner further articulates the teachings from the prior art which make the claim limitations obvious by walking through the claim limitations below.

Claim 1. Bello makes obvious at least: “A method of detecting and mitigating flow instabilities in one or more hydrocarbon production wells, the method comprising: retrieving real-time production data pertaining to each of the one or more hydrocarbon production wells (abstract: “a method of online real-time estimation of production performance properties includes receiving real-time field data taken by downhole sensors...”; FIG. 11 block 162: “Realtime data” Element 160 illustrates the oil field with two hydrocarbon production wells; par 2: “a method of online real-time estimation of production performance properties of one or more hydrocarbon production operations includes receiving real-time field data... the field data including at least one of operational parameters and measurements taken by one or more downhole sensors during the one or more production operations...”; par 22: “... the system and methods described herein provide critical information on a well’s capabilities, as well as information such as production performance characteristics, transient reservoir pressure-temperature response.... flow rates and effective reservoir management through continuous (real-time) reservoir production monitoring...”; par 33: “process that can be performed using the algorithms include estimating... production properties (e.g., fluid production rate, also referred to as production rates... by integrating production data, monitoring inflow control devices, predicting and optimizing flow control device settings to improve hydrocarbon recovery and mitigate water/gas breakthrough risk... transient detection) based on pattern recognition... the algorithm uses a modeling framework that includes... thermal multiphase flow...” NOTE: the teaching of optimizing flow control devices to mitigate water/gas breakthrough makes obvious the claimed “detecting and mitigating flow instabilities” because water/gas breakthrough results in production flow changes and instabilities.);
using the real-time production data (par 36: “... retrieve both static and dynamic real time data from production systems...”; par 38: “... data aggregator 66 configured to receive static and real time data from a field source 64...”; par 44: “... real time information may be generated, such as multiphase flow rate... for each individual well and/or clusters of wells in real time...”), identifying patterns of flow instability within the real-time production data (par 33: “process that can be performed using the algorithm... based on pattern recognition...”; par 43: “... data may be consolidated and archived to assist in the monitoring of real-time trends...”; par 102: “... dynamic dashboard may display any information useful to a user or operator, such as trending data...”; par 103: “... trend plots and production profile plots for real-time historical data and calculation values...”; par 105: “... trend curves...”);
generating a numerical model of transient and thermal multiphase flow in each of the one or more hydrocarbon production wells (page 12 item 1: “a method for online real-time modeling... of one or more hydrocarbon production operations, the method comprising: receiving real-time field data... during the one or more production operations... applying the field data to a two or three-dimensional numerical transient thermal multiphase reservoir flow model... automatically calibrating the numerical transient thermal multiphase reservoir model...”; abstract: “... transient thermal multiphase reservoir model...”; par 2: “... real-time... of one or more hydrocarbon production operations... numerical transient thermal multiphase reservoir flow model and automatically calibrating the numerical transient thermal multiphase reservoir flow model...”); 
retrieving well test data from a database (par 40: “the data hub 62, in addition to receiving data from field sources 64, may receive data from the clients 68 and/or one or more databases 70. Such data includes measurement data, reservoir property data...”; par 79: “... includes a database management system (DBMS) 102 that receives data from field sources and/or databases...”; par 95: “... database... real time data received from the field source...”; par 99: “... the application retrieves data from a data source such as a production or energy industry database, which manages and stores production operational data of wells that may be in multiple geographical locations in the world...”);
 calibrating the numerical model using the well test data (page 12 item 1: “... applying the field data to a two or three-dimensional numerical transient thermal multiphase reservoir flow model; and automatically calibrating the numerical transient thermal multiphase reservoir flow model...”; page 12 item 2: “... prior to calibrating comparing a value of one or more of the estimated formation properties and production properties to a pre-selected tolerance, wherein the calibrating is performed only is the value is outside the tolerance...” NOTE: this teaches to use production properties (i.e., well test data) for calibration because the properties are used to determine if calibration is needed. page 13 item 11: “... a calibration module configured to... obtained from the field source that correlate with the selected model parameters, and calculate an objective function value based on the difference...” NOTE: the calibration module obtains and uses data from field sources. Field source data is well test data. par 33: “... calibrating devices such as downhole flow meters (DFMs) by integrating production data...”);

using the calibrated numerical model, to determine how input parameters affect at least one of a flow stability or a performance of the one or more hydrocarbon production wells (FIG. 7: illustrates a model 142 what is used to determine how input parameters affect the response of the hydrocarbon production well system; FIG. 8 and 9 also illustrates adjusting model parameters of the parametric model for the IWS (Intelligent Well System); par 85: “... automatic calibration... specifying initial forward model parameter... if the objective function value is within a selected range, e.g., within some selected minimum of the objective function or error value... the model parameters are considered to be acceptable and the calibration or update process ends... repeated until the objective function value is minimized or within the selected range...”; Par 72: “... the inverse model includes calculating an objective function that reflects the difference between the actual measurement values and the estimated values... a variety of approaches can be taken, which typically fall into gradient based algorithms (such as... Bayesian analysis...”; par 114: “... with respect to specified parameters, computer numerical derivatives and form approximation to Hessian, update parameters, computer goodness of fit, and stop when there is no further improvement...”

NOTE: While the above teachings of Bello would have implied to one of ordinary skill in the art to perform a parametric study on the calibrated model, Bello dos not explicitly teach “performing a parametric study.”
The rational for why these teachings would have implied performing a parametric study are as follows:
Figure 7, 8 and 9 and paragraph 85 are clearly teaching to obtain a model with functions properly and has low error. One of ordinary skill in the art would have recognized this as a teaching to obtain a robust model that doesn’t diverge.
Paragraph 72 explicitly teaches that the model may be a gradient based type model such as those obtained according to Bayesian analysis, a Bayesian type model.
A Bayesian model, by those of ordinary skill in the art, is said to be sensitive and non-robust if the model output dramatically changes when parameter values are slightly changed. This means that those of ordinary skill in the art understand that sensitivity analysis is an important precursor to applied Bayesian analysis.
Support for the above finding is found in Roos_2015 (Sensitivity Analysis for Bayesian Hierarchical Models, Bayesian Analysis (2015) 10, Number 2, pp. 321-349).
Additionally, it is known by those of ordinary skill in the art that models may be overparameterized and that the development of Bayesian models without any prior robustness diagnostics can result problematic models. Indeed; Roos_2015 explicitly states: “... the relevance of sensitivity and uncertainty analysis for exploring complex models has been highly emphasized in the literature...” (page 322, emphasis added).
Therefore; it is well known in the art to perform sensitivity analysis (i.e., a parametric study) for Bayesian models. Nevertheless; Bello does not EXPLICITY recite “performing a parametric study” quite possibly because it is well known and therefore does not require utterance.
Paragraph 114 teaches that when determining a goodness of fit for a model to utilize the Hessian.
It is known in the art that a Hessian matrix may be used to complement the gradient in studying the sensitivity of a system.
Support for this above finding is found in Payaro_2009 (Hessian and concavity of mutual information, differential entropy, and entropy power in linear vector Gaussian channels, 11 Mar 2009). 
Nevertheless; Bello does not EXPLICITY recite “performing a parametric study.”

Therefore; while it is well-known to perform a parametric study (i.e., sensitivity analysis) on Bayesian models the Office action did not rely upon Bello for this teaching. Rather; Vinegar_2002 explicitly teaches to perform a sensitivity analysis as a change in a model error. Moreover; because Vinegar_2002 also teaches an artificial neural network (ANN) model in conjunction with a sensitivity analysis, which essentially serves to control for over-fitting with posterior inferences, the implication is that the neural network is Bayesian.);


Vinegar_2002 makes obvious at least: generating a surrogate model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) based on the parametric study (par 79: “... a sensitivity analysis is performed on each input feature. This is expressed as a percentage change in the error... a surface computer processing the sensor data may compare the target regimes to the outputs from the network...” NOTE: a parametric study is a sensitivity analysis because it studies the impact of input parameters on the output), wherein the surrogate model comprises a neural network model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) that is trained using a training dataset (par 73 – 74: “... the data presented to the neural network is assigned to one of three sets (learn set, training set and validation set...) comprising results from the parametric study in combination with the real-time production data (par 79: “... a sensitivity analysis... where a particular input to be omitted from the training process...” NOTE: this teaches that sensor input is included in the training set unless it is identified through the sensitivity analysis to not be included in the training data; par 124: “... continuously combines and analyzes the downhole data as well as surface data, to compute a real-time tubing pressure profile... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”); and
using the surrogate model to determine a type of flow instability and to determine  (par 124: “... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”; par 125: “... production may be controlled to operate in or near the Taylor flow condition. Unwanted conditions... can be avoided...”; par 102: “a plurality of sensor are used in conjunction with electronic module 106 to control the operation of controllable value 132 and gas-lift well 320... by determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow... vary the well’s lift operating parameters to bring the flow regime to its desired values...”).

Ella makes obvious at least: “and providing, to a user, an advisory to effect the at least one change to the at least one operating condition” (col 9 lines 47 – 61: “... instructions about a corrective action, for example to make an adjustment to the operation of the component 252 including adjusting the component 252 to an extreme of its operating range (e.g., on/off, open/closed or other), ... to provide real time control of the wells 204 and components 252 thereof...”; col 14 lines 1 – 5: “... determine a scenario, and corresponding corrective actions for the components and equipment, that works towards or achieves one or more operational objectives...”; col 17 lines 30 – 50: “


The above outlined that Bello teaches to calibrate the model and that the model may be a Bayesian model. As further outlined above; not only is it well known in the art to perform parametric analysis on Bayesian models; Vinegar_2002 provides an example of performing a particular parametric analysis. Therefore; the combination of prior art makes the claim limitations of performing a parametric analysis on a calibrated model obvious. 


Therefore; based on the above citations to the prior art and rational; it is found that all the limitations of the claims are made obvious by the combination of prior art cited in the Office action. The arguments are not persuasive. 


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella) in view of Vinegar_2002 (2002/0029883).

Bello discloses the invention substantially as claimed, including a method for real-time monitoring of well performance. Field data is received from sensors in the well, and production performance properties of the well are determined by applying the field data to a two- or three- dimensional numerical transient thermal multiphase reservoir flow model, which is continually calibrated and updated (Bello, Abstract).
With reference to claim 1, Bello discloses a method of detecting and mitigating flow instabilities in one or more hydrocarbon production wells, the method comprising:
generating a numerical model of transient and thermal multiphase flow in each of the one or more hydrocarbon production wells (see paragraphs [0002] and [0047], where the numerical model of transient and thermal multiphase flow corresponds to the 2D/3D numerical transient thermal multiphase reservoir flow model, which includes a forward model; and paragraphs [0051] -[0057], where details of its generation are discussed);
retrieving well test data from a database (see paragraph [0002], where the well test data corresponds to the real-time measurement data, and paragraph [0079], where this data is stored and retrieved specifically from a database); and
calibrating the numerical model using the well test data (see paragraphs [0002] and [0082] - [0083], where this model may be continuously or periodically calibrated using the real-time measurement data).
Though Bello notes that the calibrated numerical model may be used for monitoring of wells as well as forecasting production parameters of these wells (see paragraphs [0084] and [0089]) and further teaches outputting results of this forecasting to a user (see paragraphs [0020] and [0101] - [0102]), it does not explicitly disclose that this displayed data includes particular operating conditions to change, nor does it disclose the performance of a parametric study to derive such specific operating conditions. 

However, Ella from the same or similar field of endeavor does disclose these limitations, including the following:
retrieving real-time production data pertaining to each of the one or more hydrocarbon production wells (see col. 8, lines 24-67, where production data such as characteristics of the wells may be received in real time);
using the real-time production data, identifying patterns of flow instability within the real-time production data (see col. 9, lines 1-24, where this real-time data includes information on patterns of flow instability, such as flow rates, wellhead pressure, fluid density, back pressure, gas-to-oil ratios, etc.);
using the calibrated numerical model, performing a parametric study to determine how input parameters affect at least one of a flow stability or a performance of the one or more hydrocarbon production wells (see col. 2, lines 5-13, and col. 13, line 18- col. 14, line 12, where a calibrated predictive model (the production system model and its solver module) similar to that of Bello is disclosed. See further col. 19, line 52- col. 20, line 15, where this model performs a parametric study (modeling a number of different scenarios) to identify variables (such as those of col. 2, lines 27-59) that affect the performance of a given well and achieve particular operational objectives.);
 (see col. 12, lines 51-57, where a submodel of the production system model models flow rates/instabilities; and col.15, lines 51-56, and col. 19, line 60- col. 20, line 15, where corrective actions to implement in order to improve performance are identified); and
providing, to a user, an advisory to effect the at least one change to the at least one operating condition (see col. 9, lines 43-59).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to enable an operator to quickly and easily see what should be done to improve a well's operation and achieve a specific operational objective, and to actually implement the required conditions for doing so (see, for example, see col. 9, lines 47-58).

However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose the generation of a surrogate model based on the parametric study or the use of this surrogate model in determining flow type and improved operating parameters.  But Vinegar_2002 from the same or similar field of endeavor does disclose these limitations, including the following:
generating a surrogate model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) based on the parametric study (par 79: “... a sensitivity analysis is performed on each input feature... a surface computer processing the sensor data may compare the target regimes to the outputs from the network...” NOTE: a parametric study is a sensitivity analysis because it studies the impact of input parameters on the output), wherein the surrogate model comprises a neural network model (abstract: “an artificial neural network (ANN) is trained to detect a Taylor flow regime using downhole acoustic sensors...”; FIG. 12; par 41: “Sussessful application of neural net classification of flow regime... alleviates the need to predict floe regime using hydraulic stability criteria from first principles thereby reducing computational loads by at least a factor of 10 resulting in faster turn around times...”; par 72 – 79) that is trained using a training dataset (par 73 – 74: “... the data presented to the neural network is assigned to one of three sets (learn set, training set and validation set...) comprising results from the parametric study in combination with the real-time production data (par 79: “... a sensitivity analysis... where a particular input to be omitted from the training process...” NOTE: this teaches that sensor input is included in the training set unless it is identified through the sensitivity analysis to not be included in the training data; par 124: “... continuously combines and analyzes the downhole data as well as surface data, to compute a real-time tubing pressure profile... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”); and
using the surrogate model to determine a type of flow instability and to determine stability or the performance of the one or more hydrocarbon production wells (par 124: “... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”; par 125: “... production may be controlled to operate in or near the Taylor flow condition. Unwanted conditions... can be avoided...”; par 102: “a plurality of sensor are used in conjunction with electronic module 106 to control the operation of controllable value 132 and gas-lift well 320... by determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow... vary the well’s lift operating parameters to bring the flow regime to its desired values...”).

Bello, Ella and Vinegar_2002 are analogous art because they are from the same field of endeavor called oil wells. Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine Bello and Vinegar_2002. The rationale for doing so would have been that Vinegar_2002 teaches that artificial neural networks can reduce computational loads by at least a factor of 10.
Therefore, it would have been obvious to combine Bello and Vinegar_2002 for the benefit of controlling lift wells to a desired floe regime while also reducing the computational load on computers used to control the system to obtain the invention as specified in the claims.





With reference to claim 2, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that the one or more hydrocarbon production wells comprise a gas lift well (see paragraph [0026]).
With reference to claim 3, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Bello further discloses that calibrating the numerical model comprises applying a history matching procedure to the numerical model (see paragraphs [0075] and [0081], where historical data may also be used to calibrate the model).
With reference to claim 4, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses that providing the advisory to effect the at least one change to the at least one operating condition comprises at least one of: advising at least one change to at least one operating condition that will result in an increase in well production, advising at least one change to at least one operating condition that will result in an increase in well equipment life, advising at least one change to at least one operating condition that will result in an increase in facility equipment life, advising at least one change to at least one operating condition that will result in a reduction in well maintenance, advising at least one change to at least one operating condition that will result in a reduction in facility maintenance, or advising at least one change to at least one operating condition that will result in an increase in a well life, of the one or more of the hydrocarbon production wells (see col, 5, line 61 – col. 6, line 4). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).

(1) Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2016/0356125, hereinafter Bello) in view of Ella et al. (US 8,280,635, hereinafter Ella) in view of Vinegar_2002 (2002/0029883) and Kimminau et al. (US 2007/0032994, hereinafter Kimminau.

 With reference to claim 5, the combination of Bello, Ella, and Vinegar_2002 discloses all subject matter of the claimed invention as discussed above with respect to claim 1. Additionally, Ella further discloses the following:
generating at least one of an operational map or a gas lift performance curve  (see, for example, col.19, lines 1-29, where the graphical representations of various well characteristics (such as pressure, temperature, flow, etc.) and/or the presented interrelationships among various wells components of the upstream production system correspond to the operational map); and
using the at least one of the operational map or the gas lift performance curve,  (see, for example, col.19, lines 29-40, where the graphical representations of pressure, flow, etc. indicate flow instability and corrective actions to improve operating conditions, as well as the displayed interrelationships which indicate system-wide corrective actions to improve operating conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to improve a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).
However, the predictive production system model of Ella directly determines suggested operating conditions (see col. 13, line 64 – col. 14, line 3; and col. 14, lines 12-18), and thus this combination of Bello and Ella does not disclose that the above steps are further based on the surrogate model.  But Vinegar_2002 from the same or similar field of endeavor does disclose these limitations, including the following:
generating at least one of an operational map  (par 58: “... a convenient and illustrative way to depict flow regimes vs. flow rates is a map flow regime on a two dimensional plane with superficial gas velocity on the horizontal axis and superficial velocity on the vertical axis for a given pipe inclination...” 
and using the at least one of the operational map o (FIG. 11; par 124: “... analyzed by the Artificial Neural Network of FIG. 12... if flow patterns other than Taylor flow are detected, production control is modified in order to increase the efficiency of production...”; par 125: “... production may be controlled to operate in or near the Taylor flow condition. Unwanted conditions... can be avoided...”; par 102: “a plurality of sensor are used in conjunction with electronic module 106 to control the operation of controllable value 132 and gas-lift well 320... by determining the acoustic signature of the fluid, a flow regime can be identified and adjustments can be made to optimize the fluid flow... vary the well’s lift operating parameters to bring the flow regime to its desired values...”).

Bello, Ella, and Vinegar_2002 does not explicitly teach “a gas lift performance curve” nor “using the... gas lift performance curve, in combination with the surrogate model, to determine the type of flow instability and to determine the at least one .

But Kimminau from the same or similar field of endeavor does disclose these limitations, including the following: “generating... a gas lift performance curve based on the surrogate model (see, for example, paragraph [0035], where a predictive timeline (corresponding to the operational map or gas lift performance curve) may illustrate a declining performance of a well); and
using the... the gas lift performance curve, in combination with the surrogate model, to determine the type of flow instability and to determine the at least one change to the at least one operating condition (see again paragraphs [0034] – [0036]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the surrogate model of Kimminau to generate the operational map, flow instability, and operating condition changes of Bello and Ella, the motivation for doing so being to enable the continuous generation of this information as additional real-time well data is received (Kimminau, paragraph [0034]).




With reference to claim 6, the combination of Bello, Ella, and Kimminau, and vinegar_2002 and Kimminau discloses all subject matter of the claimed invention as discussed above with respect to claim 5. Additionally, Ella further discloses displaying the at least one of the operational map or the gas lift performance curve on a display (see col.18, line 41-col. 19, line 40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the forecasting model of Bello to not only display the forecasts, operating data, and health alarms, but also to calculate and display specific recommendations for mitigating these alarm conditions via operational maps, as taught by Ella, the motivation for doing so being to improve well and equipment production by enabling an operator to quickly and easily see and implement particular changes to imp rove a well's operation and achieve a specific operational objective (see, for example, see col. 9, lines 47-58).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN S COOK/Primary Examiner, Art Unit 2146